[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            JULY 5, 2007
                             No. 05-17228
                                                          THOMAS K. KAHN
                       ________________________
                                                              CLERK

                   D. C. Docket No. 02-21125-CV-FAM

SME RACKS, INC., a Florida corporation,
VALTEC INFORMATION SYSTEMS, INC.,
a Florida corporation,


                                                         Plaintiffs-Appellants,

                                  versus


SISTEMAS MECANICOS PARA, ELECTRONICA, S.A.,
a Spanish company,
CARMELO GARCIA APARICIO, S.A., SME, S.A.,
a Spanish company, et al.,

                                                       Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (July 5, 2007)
Before CARNES and WILSON, Circuit Judges, and STAGG,* District Judge.

PER CURIAM:

       SME Racks, Inc. and Valtec Information Systems, Inc. appeal the district

court's denial of a pre-litigation, asset-freezing preliminary injunction. We review

the district court's decision under an abuse of discretion standard. See Mitsubishi

Int’l Corp v. Cardinal Textile Sales, Inc., 14 F.3d 1507, 1517 (11th Cir. 1994).

However, no discretion is afforded the district court's legal determinations. See

Levi Strauss & Co. v. Sunrise Int’l Trading, Inc., 51 F.3d 982, 985 (11th Cir.

1995).

       On appeal, the Appellants argue that the district court had "equitable

powers" to grant an injunction and that the court erred in refusing to invoke such

powers. Essentially, the Appellants maintain that they are automatically entitled to

an injunction solely by virtue of the equitable relief they seek, irrespective of the

legal principles that are considered in making such a determination. We find the

Appellants' arguments lack merit.

       It is well-settled that “equitable relief is available only in the absence of an

adequate remedy at law.”            See Mitsubishi, 14 F.3d at 1518; Deckert v.



       *
        Honorable Tom Stagg, United States District Judge for the Western District of
Louisiana, sitting by designation.

                                              2
Independence Shares Corp., 311 U.S. 282, 289, 61 S. Ct. 229, 233 (1940) (“That a

suit to rescind a contract induced by fraud and to recover the consideration paid

may be maintained in equity, at least where there are circumstances making the

legal remedy inadequate, is well established.”) (emphasis added). The critical

question is whether there exists an adequate remedy at law, not whether the

moving party prefers one remedy to another. See Rosen v. Cascade Int’l, Inc., 21
F.3d 1520, 1531 (11th Cir. 1994) (instructing that the “test of the inadequacy of a

remedy at law is whether a judgment could be obtained, not whether, once

obtained it will be collectible.”) (internal marks omitted). Here, the district court

properly determined that there are various forms of alternative relief available to

the Appellants, namely damages for breach of contract. Indeed, breach of contract

damages would more adequately compensate the Appellants for their losses, as

opposed to the likely remedy the Appellants would receive for rescission of the

contract. In sum, nothing in the record suggests that the existing legal remedies

would insufficiently vindicate the Appellants’ rights.

      The district court’s decision is further bolstered by our conclusion that the

Appellants have failed to satisfy the prerequisites for a preliminary injunction. A

preliminary injunction is “an extraordinary and drastic remedy” that cannot be

granted unless the moving party clearly proves: (1) a substantial likelihood of

                                         3
success on the merits, (2) irreparable injury unless the injunction is granted, (3) the

threatened injury to the moving party outweighs the damage the injunction may

cause to the opposing party, and (4) the injunction would not be adverse to the

public interest. Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000). The

Appellants simply cannot establish irreparable injury under the facts presented.

      Irreparable injury “must be neither remote nor speculative, but actual and

imminent.” Id. at 1176 (internal marks omitted). Moreover, if an injury can be

“undone through monetary remedies,” it is not irreparable. Ne. Fla. Chapter of

Ass’n of Gen. Contractors of Am. v. City of Jacksonville, Fla., 896 F.2d 1283,

1285 (11th Cir. 1990).

      The key word in this consideration is irreparable. Mere injuries,
      however substantial, in terms of money, time and energy necessarily
      expended in the absence of a stay, are not enough. The possibility
      that adequate compensatory or other corrective relief will be available
      at a later date, in the ordinary course of litigation, weighs heavily
      against a claim of irreparable harm.

Id. (quoting Sampson v. Murray, 415 U.S. 61, 90, 94 S. Ct. 937, 953 (1974)); see

also BellSouth Telecomm., Inc. v. MCIMetro Access Transmission Servs., LLC,

425 F.3d 964, 970 (11th Cir. 2005) (stating that “[e]conomic losses alone do not

justify a preliminary injunction”). The Appellants argue only about the prospect

of depletion of the Appellees’ assets.        However, prospective harm, by itself,



                                          4
clearly does not meet the test of imminence.           Further, whatever harm the

Appellants may suffer can be remedied by monetary damages. We therefore find

the district court did not abuse its discretion in denying the preliminary injunction.

      Finally, the Appellants unconvincingly argue that the district court failed to

comply with Federal Rule of Civil Procedure 52(a), which provides in pertinent

part that “in granting or refusing interlocutory injunctions the court shall . . . set

forth the findings of fact and conclusions of law which constitute the grounds of

its action.” Fed. R. Civ. P. 52(a). We disagree with the Appellants’ contentions,

concluding that the factual and legal findings assigned in the district court’s oral

decision at the Conflict of Laws Hearing are sufficient to allow us to discern the

basis for the court’s decision.

      AFFIRMED.




                                          5